DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicant’s election without traverse of Species B that is corresponding to Fig. 6, upon which claims 3-7 read on the elected Species, in the reply filed on 06/14/2014 is acknowledged.  Claims 1-2 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected Species.  Therefore, a complete reply to this Office Action must include cancellation of those non-elected claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 616, 617, 621, 622, 636, 637, 641, 642, 646, 647, 660, 665, 675, 680, 695, 705, 710, 715, 720 and 725 (see Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 3 is objected to because of the following informalities:  on line 4, “a translinear loop” should be changed to -- a first translinear loop --; and on line 6, “a translinear loop” should be changed to -- a second translinear loop --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite because the limitation “a shunt circuit connected to a node shared by the first circuit and the second circuit, wherein the shunt circuit is not connected to a power supply that supplies a voltage with an absolute value greater than the absolute value of the voltage of the high voltage input signal” (emphasis added is considered as negative limitations that rendered the claims indefinite.  That limitation is considered indefinite because the claim should define what an invention is, not what it lacks.  See In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).  Furthermore, Claims 4-7 are rejected due to their dependencies on the base Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al. (US 2016/0134199; hereinafter referred to as Lei).
With regard to Claim 3, Lei discloses in Figs. 1-5 an analog switch (102) comprising a first circuit (402, 405); a second circuit (404, 407); the first circuit comprising a translinear loop and one or more control nodes for receiving a control signal (Input signal of 405 and 407) and an input node (SWin) for receiving a high voltage input signal (SWin); the second circuit (404, 407) comprising a translinear loop and one or more control nodes for receiving the control signal (Input signal of 405 and 407) and an output node for presenting the high voltage input signal when the control signal is at a first voltage (Low level voltage) and for blocking the high voltage input signal when the control signal is at a second voltage High level voltage); and a shunt circuit (403, 406) connected to a node (Node between 402 and 404) shared by the first circuit and the second circuit, wherein the shunt circuit is not connected to a power supply that supplies a voltage with an absolute value greater than the absolute value of the voltage of the high voltage input signal (see paragraphs [0018] – [0032]).
With regard to Claim 4, wherein the high voltage input signal ranges between +100 volts and -100 volts. 
With regard to Claim 5, wherein the first circuit and second circuit are symmetrical. 
With regard to Claim 6, wherein the first circuit comprises a first set of transistors (M1A, M2A) connected in series and the second circuit comprises a second set of transistors (M1C, M2C) connected in series, the first set of transistors and the second set of transistors connected in series (as depicted in Figs. 4-5). 
With regard to Claim 7, wherein the input node (SWin) is located at one end of the first set of transistors (M1A, M2A) and the output node (SWout) is located at one end of the second set of transistors (M1C, M2C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 2, 2021